    Case 2:18-cv-09851-GW-KS Document 19 Filed 02/21/19 Page 1 of 1 Page ID #:59


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 18-9851-GW(KSx)                                            Date      February 21, 2019
 Title             Carmen John Perri v. Mariscos Los Arcos, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                         Katie E. Thibodeaux
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                       Osman M. Taher                                          None Present
 PROCEEDINGS:                SCHEDULING CONFERENCE


Counsel for Defendant is not present.

The Court sets the following:

         Mediation Cutoff                                 June 28, 2019
         Post-Mediation Status Conference                 July 1, 2019 at 8:30 a.m.
         Discovery Cutoff                                 July 31, 2019
         Expert Discovery Cutoff                          August 25, 2019
         Motion Hearing Cutoff                            September 23, 2019
         Pretrial Conference                              October 24, 2019 at 8:30 a.m.
         Jury Trial                                       November 5, 2019 at 9:00 a.m.

No further amendments allowed; compliance with FRCP 16 is required.

The parties are referred to ADR Procedure No. 2: Court Mediation Panel.



cc: ADR Program




                                                                                                   :     02
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 1
